DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

 Allowable Subject Matter
1.         Claims 1, 2, and 4-16 are allowed.
2.         The following is an examiner’s statement of reasons for allowance: the claims are allowable due to the Applicant amending the independent claims 1, 7, and 14, and a persuasive argument by the applicant (Remarks/Arguments dated 12/16/2020, pgs. 6-13). Specifically, arguments regarding the difference between the prior arts and the limitation “wherein the shading plate comprises a transparent sheet, and an opaque layer and a translucent coating respectively disposed on the transparent sheet, the shading area corresponds to a portion covered by the opaque layer, the translucent 
Dependent claims 2, 4-6, 8-13, 15-16 are allowed by virtue of their dependency from allowed claims 1, 7, and 14.
3.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION TUMEBO/
Primary Examiner, Art Unit 2875